Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-17 are cancelled.  Claims 18-20 are new, pending and under examination.  

Priority
The instant application is a continuation of 16/177,543 filed on 11/1/2018, which is a continuation of 15/586362 filed on 5/4/2017, which is a continuation of 14/105230 filed on 12/13/2013, which claims priority from US provisional applications 61/879217 filed on 9/18/2013, 61/869241 filed on 8/23/2013, and 61/737257 filed on 12/14/2012.

Information Disclosure Statement
	The information disclosure statements filed on 4/6/2021, 7/15/2021 and 9/22/2021 have been considered by the examiner. 

Claim Objection
	Claim 18 recites “and mixtures thereof” in part a) of the claim without using the complete Markush phrase of “selected from the group consisting of” for this group of options.  Applicant may amend the claim to use “or” rather than “and” or to use the phrase “selected from the group consisting of” instead of just “selected from”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to compositions having natural products. Claim 18 includes compositions comprising natural plant and/or animal compounds  For example, dimethyl sulfide (methylsulfanylmethane) is found in marine algae and L-methioninate (2-amino-4-methylsufanylbutanoic acid) is an E coli or plant metabolite.  The concentration only relates to the amount of the natural product.  Structurants, soluble substrate, bleach compounds like peroxides, enzymes, and anti-redeposition polymers are groups that can include natural polymers like celluloses and other polysaccharides, natural bleach agents like hydrogen peroxide, and natural enzymes from microbes, plants and animals.  Claim 20 only indicates the composition has a perfume delivery system and this amounts to the composition in some type of packaging or with other ingredients (including natural products like water) without changing the form of the products of nature.  Claim 19 toward the effect of the perfume raw material that includes natural compounds with sulfide moieties.  Thus, the claims (18, 19 and 20) are drawn to compositions that include products of nature without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson US 4031034.  
“Fabric care” in the preamble is toward the intended use of the composition.  If the prior art teaches compositions in forms that could be applied to fabrics, it will read on the claims.  
Wilson teaches perfume formulations with 2,2,4,4,6,6-hexamethyl-s-trithiane (trithioacetone) (abstract and example 1).  Wilson provides using trithioacetone at concentrations of 0.1% or lower (column 3, lines 23-26).  Wilson teaches various compositions including detergents and soaps and dusting powders (column 3, lines 14-24).  Wilson teaches ingredients like carriers, dispersants, surface active agents and propellants (column 2, lines 55-59).  Wilson teaches 0.05 grams of trithioacetone in 100 g of detergent powder creating a 0.05 wt% of trithioacetate (example VIII).  Wilson provides for use of 0.10% of composition in example I homogeneously mixed in liquid detergent where example I has 4% of trithioacetate (example V).  This provides for 0.004 wt% of trithioacetate in a detergent composition.  In this way, the liquid detergent acts as the structurant giving the structure to the liquid detergent.  Also, see example X with a concentrated liquid detergent. Wilson also teaches perfumed articles (abstract). 
Since Wilson provides for the ingredients of claim 20, then it will have such properties of anti-habituation (see MPEP 2112).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara US 20050245407.  
“Fabric care” in the preamble is toward the intended use of the composition.  If the prior art teaches compositions in forms that could be applied to fabrics, it will read on the claims.  
  	Ishihara teaches a fragrance for a hair care cosmetic that has a fragrance composition than can mask an odor peculiar to an acidic hair cosmetic composition and also has excellent long-term stability (abstract).  Ishihara teaches a sulfur containing compound to give a more defined body for the fragrance where the compound can be dimethyl sulfide (methylsulfanylmethane), dibutyl sulfide (butylsulfanylbutane), furfurylmethyl sulfide, and other sulfur compounds (paragraph 58).  This compound is present from 0.00001 to 1 wt% or 0.0002 to 0.4 wt% (paragraph 59).  Ishihara teaches quaternary ammonium surfactants (paragraphs 69 and 78), which are compounds that act as fabric softeners.  Ishihara teaches a composition with hydroxyethylcellulose (a compound that is a thickener/structurant) in a conditioner (paragraph 101).  Ishihara teaches surfactants including polyoxyalkylene surfactants (polymeric compounds that can serve as anti-redeposition agents) (paragraphs 65 and 66).  The shampoos and conditioners of the examples are liquid in nature (example tables of Ishihara, also paragraph 64). The composition containing the sulfur compounds serve as a delivery system.  
	One of ordinary skill in the art at the time of instant filing would have made shampoo or conditioner formulations of Ishihara in liquid form or other acceptable forms containing sulfide compounds of the instant claims as compounds to give a more defined body for the fragrance.  Ishihara provides for an overlapping range of these compounds and does not indicate that these have to be present above their odor detection threshold.  One of ordinary skill in the art would have worked with the ranges of Ishihara to produce compositions of the instant claims with a reasonable expectation of success (See MPEP 2144.05).  Ishihara provides for ingredients that would act as anti-redeposition polymers, structurants/thickeners, and fabric softener actives/conditioners. In regards to claim 19, since Ishihara provides adding sulfide ingredients of the instant claims into fragrance formulations, they will be capable of such anti-habituation indices.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 13 and 15 of U.S. Patent No. 10568825. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for such sulfide compounds in concentrations of the instant claims in compositions for delivery including aerosol and liquid delivery.  Claim 6 of ‘825 provides for compounds with sulfide moieties of the instant claims.  Aerosols are compositions that have propellants to eject the contents.  

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 12-17 and 21-22 of U.S. Patent No. 9949911. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for such sulfide compounds in concentrations of the instant claims in compositions for delivery including aerosol and liquid delivery.  Claims 3 and 4 of ‘911 provides for compounds with sulfide moieties of the instant claims.  Aerosols are compositions that have propellants to eject the contents.  

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 8, 10, 16 and 38-42 of U.S. Patent No. 9499770 in view of Ishihara US 20050245407. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for such sulfide compounds in concentrations of the instant claims in compositions for delivery.  Claims 1-2, 10 and 38-42 of ‘770 provides for compounds with sulfide moieties of the instant claims for freshening.  
Ishihara does not provide for forms of the composition in instant claim 1.  
Ishihara teaches a fragrance for a hair care cosmetic that has a fragrance composition than can mask an odor peculiar to an acidic hair cosmetic composition and also has excellent long-term stability (abstract).  Ishihara teaches a sulfur containing compound to give a more defined body for the fragrance where the compound can be dimethyl sulfide (methylsulfanylmethane), dibutyl sulfide (butylsulfanylbutane), furfurylmethyl sulfide, and other sulfur compounds (paragraph 58).  This compound is present from 0.00001 to 1 wt% or 0.0002 to 0.4 wt% (paragraph 59).  Ishihara teaches quaternary ammonium surfactants (paragraphs 69 and 78), which are compounds that act as fabric softeners.  Ishihara teaches a composition with hydroxyethylcellulose (a compound that is a thickener/structurant) in a conditioner (paragraph 101).  Ishihara teaches surfactants including polyoxyalkylene surfactants (polymeric compounds that can serve as anti-redeposition agents) (paragraphs 65 and 66).  The shampoos and conditioners of the examples are liquid in nature (example tables of Ishihara, also paragraph 64). The composition containing the sulfur compounds serve as a delivery system.  Ishihara teaches deodorants and other fragrance formulations.
	One of ordinary skill in the art at the time of instant filing would have made shampoo or conditioner formulations of Ishihara in liquid form or other acceptable forms containing sulfide compounds of the instant claims as compounds to give a more defined body for the fragrance.  Ishihara provides for an overlapping range of these compounds and does not indicate that these have to be present above their odor detection threshold.  One of ordinary skill in the art would have worked with the ranges of Ishihara to produce compositions of the instant claims with a reasonable expectation of success (See MPEP 2144.05).  Ishihara provides for ingredients that would act as anti-redeposition polymers, structurants/thickeners, and fabric softener actives/conditioners. In regards to claim 19, since Ishihara provides adding sulfide ingredients of the instant claims into fragrance formulations, they will be capable of such anti-habituation indices.  

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6 and 7 of U.S. Patent No. 9708568 in view of Ishihara US 20050245407. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for butylsulfanylbutane in a concentration of 0.000001% to 0.002%.
Ishihara does not provide for forms of the composition in instant claim 1.  
Ishihara teaches a fragrance for a hair care cosmetic that has a fragrance composition than can mask an odor peculiar to an acidic hair cosmetic composition and also has excellent long-term stability (abstract).  Ishihara teaches a sulfur containing compound to give a more defined body for the fragrance where the compound can be dimethyl sulfide (methylsulfanylmethane), dibutyl sulfide (butylsulfanylbutane), furfurylmethyl sulfide, and other sulfur compounds (paragraph 58).  This compound is present from 0.00001 to 1 wt% or 0.0002 to 0.4 wt% (paragraph 59).  Ishihara teaches quaternary ammonium surfactants (paragraphs 69 and 78), which are compounds that act as fabric softeners.  Ishihara teaches a composition with hydroxyethylcellulose (a compound that is a thickener/structurant) in a conditioner (paragraph 101).  Ishihara teaches surfactants including polyoxyalkylene surfactants (polymeric compounds that can serve as anti-redeposition agents) (paragraphs 65 and 66).  The shampoos and conditioners of the examples are liquid in nature (example tables of Ishihara, also paragraph 64). The composition containing the sulfur compounds serve as a delivery system.  Ishihara teaches deodorants and other fragrance formulations.
	One of ordinary skill in the art at the time of instant filing would have made shampoo or conditioner formulations of Ishihara in liquid form or other acceptable forms containing sulfide compounds of the instant claims as compounds to give a more defined body for the fragrance.  Ishihara provides for an overlapping range of these compounds and does not indicate that these have to be present above their odor detection threshold.  One of ordinary skill in the art would have worked with the ranges of Ishihara to produce compositions of the instant claims with a reasonable expectation of success (See MPEP 2144.05).  Ishihara provides for ingredients that would act as anti-redeposition polymers, structurants/thickeners, and fabric softener actives/conditioners. In regards to claim 19, since Ishihara provides adding sulfide ingredients of the instant claims into fragrance formulations, they will be capable of such anti-habituation indices.  

Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 11, 12, and 25 of copending Application No. 16/747,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for 2-methyl-3-methylsulfanylpyrazine in overlapping amounts.  
Ishihara does not provide for forms of the composition in instant claim 1.  
Ishihara teaches a fragrance for a hair care cosmetic that has a fragrance composition than can mask an odor peculiar to an acidic hair cosmetic composition and also has excellent long-term stability (abstract).  Ishihara teaches a sulfur containing compound to give a more defined body for the fragrance where the compound can be dimethyl sulfide (methylsulfanylmethane), dibutyl sulfide (butylsulfanylbutane), furfurylmethyl sulfide, and other sulfur compounds (paragraph 58).  This compound is present from 0.00001 to 1 wt% or 0.0002 to 0.4 wt% (paragraph 59).  Ishihara teaches quaternary ammonium surfactants (paragraphs 69 and 78), which are compounds that act as fabric softeners.  Ishihara teaches a composition with hydroxyethylcellulose (a compound that is a thickener/structurant) in a conditioner (paragraph 101).  Ishihara teaches surfactants including polyoxyalkylene surfactants (polymeric compounds that can serve as anti-redeposition agents) (paragraphs 65 and 66).  The shampoos and conditioners of the examples are liquid in nature (example tables of Ishihara, also paragraph 64). The composition containing the sulfur compounds serve as a delivery system.  Ishihara teaches deodorants and other fragrance formulations.
	One of ordinary skill in the art at the time of instant filing would have made shampoo or conditioner formulations of Ishihara in liquid form or other acceptable forms containing sulfide compounds of the instant claims as compounds to give a more defined body for the fragrance.  Ishihara provides for an overlapping range of these compounds and does not indicate that these have to be present above their odor detection threshold.  One of ordinary skill in the art would have worked with the ranges of Ishihara to produce compositions of the instant claims with a reasonable expectation of success (See MPEP 2144.05).  Ishihara provides for ingredients that would act as anti-redeposition polymers, structurants/thickeners, and fabric softener actives/conditioners. In regards to claim 19, since Ishihara provides adding sulfide ingredients of the instant claims into fragrance formulations, they will be capable of such anti-habituation indices.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Primary Examiner, Art Unit 1613